DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-20 of copending Application No. 16/293,777 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims contain identical limitations but are directed towards a different category of invention.  See the chart below for comparison:
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Current Application No. 16/515,073
copending Application No. 16/293,777
1. A method for controlling the exposure of sensitive data, the method comprising: providing a sensitive data rule accessible by a request handler; in response to receiving a request by the request handler, determining sensitive data within the request by applying the sensitive data 


13. The system of claim 12, wherein converting the sensitive data into a set of transformed sensitive data includes generating a hash value for the related data element.
4. The method of claim 1, wherein determining a match further comprises preventing the logging of the log entry, as received.
14. The system of claim 12, wherein determining a match further comprises preventing the logging of the log entry, as received.

15. The system of claim 12, wherein the sensitive data rule is received from a source external to the request handler and the sensitive data rule is stored within a local storage of the request handler.
6. The method of claim 1, wherein the set of transformed sensitive data includes a lifetime of sensitive data registered at the log handler.
16. The system of claim 12, wherein the set of transformed sensitive data includes a lifetime of sensitive data registered at the log handler.
7. The method of claim 6, wherein the lifetime of sensitive data is controlled according to a set of lean implementation management policies.
17. The system of claim 16, wherein the lifetime of sensitive data is controlled according to a set of lean implementation management policies.
8. The method of claim 1, further comprising queuing a set of received requests, by the request handler, before registering the set of transformed sensitive data with the log handler.
18. The system of claim 12, wherein the program instructions further cause the system to queue a set of received requests, by the request handler, before registering the set of transformed sensitive data with the log handler.
9. The method of claim 8, wherein the queuing is performed according to a predefined rule.
19. The system of claim 18, wherein the queuing is performed according to a predefined rule.
1. A method for controlling the exposure of sensitive data, the method comprising: providing a sensitive data rule accessible by a request handler; in response to receiving a request by the request handler, determining sensitive data 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a series of steps for protecting sensitive data by providing a data rule, determining sensitive data, converting the sensitive data, registering transformed sensitive data, converting each expression, comparing data, and determining a data match all which can be performed in the human mind, as organized human interactions, or on paper.  The claim recites issuing an alert that the log entry includes sensitive data.  However, the issuing step is described in paragraph 0005 of the specification, as merely labeling the data, which can be performed in the human mind or on paper.   Additionally, if the log entry does not include sensitive data, and a match is not determined, then an alert is not issued and the step is not performed entirely.  This judicial exception is not integrated into a practical application because the claims recite additional computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, a memory, a processor, and a local storage are generic computing elements that do not add a meaningful limitations as they are insignificant extra solution activity.   Claim 5, recites receiving a data rule from a source external to the 

Allowable Subject Matter
Claims 1-11 would be considered allowable upon overcoming the rejection under 35 U.S.C. 101.   Reasons for allowance will be furnished at the time of allowance.  

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUBREY H WYSZYNSKI whose telephone number is (571)272-8155.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/AUBREY H WYSZYNSKI/Examiner, Art Unit 2434